DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/2020.
Applicant’s election without traverse of Group I, Claims 1-20 in the reply filed on 4/6/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 9, 11, 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the tool" in line 2, 					Claim 9 recites the limitation "the thickness" in line 1, 					
Claim 3, lines 1-2 recited the phrase “all the reforming steps of the deep-drawing” is vague and indefinite. It is unclear as to what method steps define as “all the reforming steps”. The examiner respectfully suggested to change the phrase into --the multiple reforming steps of the deep-drawing--. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KAWAMOTO, US 2013/0225957, in view of LOCKE, US 2610390.
Regarding claim 1, KAWAMOTO discloses; a method of producing a sleeve for a ring electrode for electrophysiological and neuro-medical applications from a metallic tape, wherein the tape and the sleeve fabricated from the tape consist of a biocompatible metal or a biocompatible metallic compound, the method comprising:
Regarding claim 2, KAWAMOTO discloses; the tape and the sleeve fabricated from it consist of a precious metal, titanium, tantalum or a metallic compound thereof or a metallic compound containing at least one precious metal as main component or titanium or tantalum (¶ 0059) as main component.
Regarding claims 3, 4 and 5, KAWAMOTO substantially discloses the invention but is silent about all the reforming steps of the deep-drawing take place using a single tool, whereby the tool is being pressed onto the metallic tape, whereby multiple modules are arranged in series one after the other in the tool and a step of reforming or punching off or punching-reforming is performed with each module in claim 3, 			the tape is transported a distance on to the next module after each punching and/or reforming, whereby, the distance of all modules with respect to each other in a conveying direction of the metallic tape are equal in claim 4 and 					at least four chronologically separate reforming steps take place in order to generate the sleeve mold, wherein the tool comprises at least four modules for this purpose in claim 5. 											However LOCKE teaches that all the reforming steps of the deep-drawing take place using a single tool (Fig. 2; punches 42, 47, 51, 62, 65 are in a single tool and Col. 3; Ln. 43-67), whereby the tool is being pressed onto the metallic tape (Fig. 2; 31), whereby multiple modules are arranged in series (Fig. 2; punches 42, 47, 51, 62, 65 are 
Regarding claim 6, KAWAMOTO discloses; the metallic tape and the sleeve fabricated from the tape consist of tantalum, titanium (¶ 0059), palladium, platinum, gold or a platinum-iridium alloy, an alloy comprising at least two of the elements tantalum, titanium, palladium, platinum, gold, and iridium or a metallic compound containing gold and/or platinum as its main component.
Regarding claim 16, KAWAMOTO discloses; in particular depressions (Fig. 10; depression over 40) and/or recesses, are provided on the external circumference of the sleeve of the first and/or second region that are suitable for connecting other components  (Fig. 10; 41, 42, 43) by welding, crimping, soldering and/or gluing.
Regarding claim 17, KAWAMOTO discloses; the sleeve mold is appropriately reformed during the reforming steps such that the sleeve comprises, aside from the first tube-shaped region (Fig. 1A, 3A; right portion of 1) with the larger diameter and the second tube-shaped region (Fig. 1A, 3A; middle portion of 1) with the smaller diameter, a third tube-shaped region (Fig. 1A, 3A; left portion of 1), wherein the third region has a smaller diameter (Fig. 1A, 3A; left portion of 1 has smaller diameter than right portion) than the first tube-shaped region with the larger diameter, wherein all three regions are connected (Fig. 1A, 3A; portions of 1 are connected) to each other in one-part manner, in particular are appropriately connected to each other in one-part manner such that the sleeve forms a continuous tube (Fig. 1A, 3A; portions of 1 are connected as one tube).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KAWAMOTO, US 2013/0225957, in view of LOCKE, US 2610390 as applied to claims 1-6 and 16-17 above, and further in view of Zhu, US 2005/0126666.

Regarding claims 7 and 8, KAWAMOTO taken with LOCKE substantially discloses the invention but is silent about the tape is being annealed before or right after the repetitive structures are punched in, and is being annealed at a temperature between 300°C and 1,000°C in claim 7 and that the metallic tape is produced by rolling followed by annealing in claim 8. 										However Zhu shows that a method for preparing ultrafine-grained titanium foil comprising preparing an ultrafine-grained metal billet having a thickness; thereafter cold rolling the ultrafine-grained billet until the thickness of the billet is reduced by about 75%; thereafter annealing the cold rolled billet at a temperature of about 350°degree. C (¶ 0011).												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify KAWAMOTO taken with LOCKE by providing the tape is being annealed before or right after the repetitive structures are punched in, and is being annealed at a temperature between 300°C and 1,000°C in claim 7 and that the metallic tape is produced by rolling followed by annealing in claim 8, as taught by Zhu, so that the foil produced from UFG billets has higher strength, higher ductility, and exhibits uniform deformation over a larger strain range at room temperature than foil produced from coarse-grained billets (abstract). 

Claims 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KAWAMOTO, US 2013/0225957, in view of LOCKE, US 2610390  as applied to claims 1-6 and 16-17 above, and further in view of Ooyauchi, US 2003/0211352.

Regarding claims 9, 11 and 14, KAWAMOTO taken with LOCKE substantially discloses the invention but is silent about the thickness of the metallic tape before the repetitive structures are being punched is in a range from 50 µm to 2 mm in Claim 9, a wall thickness of the finished sleeve is between 30 pm and 300 pm in Claim 11, and the external diameter of the first region with the larger diameter is between 0.5 mm and 5 mm and the external diameter of the second region with the smaller diameter is between 0.4 mm and 4.5 mm in Claim 14. 								However Ooyauchi in an invention relates to a metal tubular body and its manufacturing method teaches that the thickness of the metallic tape before the repetitive structures are being punched is in a range from 50 µm to 2 mm (¶ 0042; Ln. 1-4) in Claim 9, a wall thickness of the finished sleeve is between 30 µm and 300 µm (¶ 0032, 0033) in Claim 11,  and the external diameter of the first region with the larger diameter is between 0.5 mm and 5 mm (¶ 0066) and the external diameter of the second region with the smaller diameter is between 0.4 mm and 4.5 mm (¶ 0064) in Claim 14. 												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify KAWAMOTO taken with LOCKE by providing the thickness of the metallic tape before the repetitive structures are being punched is in a range from 50 pm to 2 mm in Claim 9, a wall thickness of the finished sleeve is between 30 pm and 300 pm in Claim 11, and the external diameter of the first .

Claims 10, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KAWAMOTO, US 2013/0225957, in view of LOCKE, US 2610390  as applied to claims 1-6 and 16-17 above, and further in view of Ollivier, US 2005/0223713.

Regarding claims 10, 13 and 18-19, KAWAMOTO discloses in claim 18; producing a neuro-medical sensor or an electrophysiological ring electrode (¶ 0101; measure the electrical signal) by welding a first wire (Fig. 10; 45) to a flank of the transition from the first region to the second region or on the flange.					KAWAMOTO taken with LOCKE substantially discloses the invention but is silent about the surfaces of the repetitive structures comprise a surface area of between 10 mm² and 2,000 mm² in claim 10, the first region with the larger diameter comprises a length of between 1 mm and 20 mm, and the second region with the smaller diameter comprises a length of between 1 mm and 10 mm in claim 13, the first wire extends around the second region of the sleeve helically and extends in the direction away from the first region in claim 18 and a second helical wire, is drawn through the inside of the sleeve, wherein the second wire is electrically insulated with respect to the sleeve and the first wire in claim 19. 										However Ollivier teaches that the surfaces of the repetitive structures comprise a prima facie case of obviousness exists where the claimed ranges or amounts do not Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 20, KAWAMOTO discloses; a sensor (Fig. 10; 100) for measuring a change of the electrical field strength (Fig. 10; 60) and/or a contact surface for a sensor for measuring a change of the electrical field strength, which is connected in electrically conductive manner to the first wire (Fig. 10; 45), is attached to the outside of the first region of the sleeve.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KAWAMOTO, US 2013/0225957, in view of LOCKE, US 2610390 as applied to claims 1-6 and 16-17 above, and further in view of Lynn, US 5178607.

Regarding claim 12, KAWAMOTO taken with LOCKE substantially discloses the invention but is silent about at least all outward-facing structures of the sleeve are produced to have a radius of curvature (R1, R2, R3) of more than 0.1 mm. However Lynn teaches that for a catheter needle has a rounded tip and the radius of curvature of tip is about 0.25 mm (Col. 16; Ln. 21-23). 								It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify KAWAMOTO taken with LOCKE by providing at least all outward-facing structures of the sleeve are produced to have a radius of curvature (R1, R2, R3) of more than 0.1 mm, as taught by Lynn, to provide a method and apparatus of blood aspiration through an indwelling catheter which does not require any channel in fluid connection with the vascular system to be exposed to the atmosphere (Col. 7; Ln. 28-32).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that the art of record fails to teach or suggest a method of producing a sleeve, including a deep-drawing technique, however new 103 rejections with new set of references have been applied, please see the rejection above.
Allowable Subject Matter
Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claim 15, specifically the prior art fails to disclose or render obvious the claimed limitations including the second region with the smaller diameter has a circumferential flange formed in it for attaching a coil or a wire by welding, wherein the external diameter of the flange is at least 0.1 mm larger than the external diameter of the second region, as claimed in independent claim 15.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729